Citation Nr: 1129141	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  06-34 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disorder, to include as secondary to a service-connected low back disability.

2.  Entitlement to service connection for a bilateral knee disorder, to include as secondary to a service-connected low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Spouse



ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from December 1988 to August 1992.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).

The issues of entitlement to service connection for a bilateral hip disorder and a bilateral knee disorder are addressed in the Remand portion of the decision below and are remanded to the RO via the Appeals Management Center, in Washington, DC.


FINDING OF FACT

The preponderance of the medical evidence of record does not show that the Veteran has a current diagnosis of posttraumatic stress disorder (PTSD).


CONCLUSION OF LAW

PTSD was not incurred in, or aggravated by, active military service, nor is it proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's PTSD claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Prior to initial adjudication, a letter dated in June 2005 satisfied the duty to notify provisions.  Additional letters were also provided to the Veteran in February 2006, August 2006, September 2009, and September 2010, after which the claim was readjudicated.  See 38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran's service treatment records, VA medical treatment records, and indicated private medical records have been obtained.  A VA examination sufficient for adjudication purposes was provided to the Veteran in connection with his claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  There is no indication in the record that additional evidence relevant to the issue decided herein is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that although Veterans Claims Assistance Act notice errors are presumed prejudicial, reversal is not required if VA can demonstrate that the error did not affect the essential fairness of the adjudication).

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by a service connected disability or (b) aggravated by a service connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2010).  A diagnosis of a mental disorder, including PTSD, must conform to the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  38 C.F.R. § 4.125 (2010).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f)(1).  Furthermore, if the Veteran did not engage in combat with the enemy or if the claimed stressors are not related to combat, then the Veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and his testimony must be corroborated by credible supporting evidence.  See Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996); Fossie v. West, 12 Vet. App. 1, 6 (1998).

In the instant case, the Veteran is not contending that his stressors are related to combat.  Accordingly, the Veteran's statements alone are not sufficient to establish the occurrence of the claimed stressors, and his statements must be corroborated by credible supporting evidence.

The Veteran's service treatment records are negative for any diagnosis of a psychiatric disorder.

After separation from military service, in a February 1998 VA outpatient medical report the Veteran complained of difficulty sleeping and "feeling like two faceless people" were after him.  The Veteran reported hearing voices at times, but was unable to distinguish the words.  On observation, the Veteran was alert and oriented to person, place, time, and objects.  His memory was intact, but he had auditory hallucinations, visual hallucinations, and paranoia.  There was no suicidal ideation or homicidal ideation.  The Veteran had decreased sleep and appetite, and his mood was flat.  The diagnosis was rule out schizophreniform disorder.

In a second February 1998 VA outpatient medical report, the Veteran complained of psychosis.  On examination, the Veteran was depressed with a flat mod.  He was not in acute distress, delusional, or suicidal.  He was under mental health clinic care.  The medical evidence of record shows that a psychiatric disorder has been consistently diagnosed since February 1998.

A May 2000 VA outpatient medical report gave an assessment of alcohol abuse, psychosis not otherwise specified, and rule out schizophrenia.  A second May 2000 VA outpatient medical report gave an assessment of severe, chronic paranoid schizophrenia and provisional alcohol abuse.

An October 2003 VA outpatient medical report gave a diagnosis of schizophrenia.

A December 2003 VA outpatient medical report gave an assessment of mood disorder, not otherwise specified, rule out substance abuse, rule out dysthymia, and rule out personality disorder.  A second December 2003 VA outpatient medical report gave an assessment of major depressive disorder, single episode, mild.

A March 2004 VA outpatient medical report gave an assessment of major depressive disorder, single episode, mild.

A July 2005 private psychological evaluation gave diagnoses of PTSD and major depressive disorder, recurrent, moderate.  The examiner stated that the Veteran was "suffering from PTSD secondary to four traumatic events, two of which occurred as part of his military service."  One of the in-service incidents was listed as a friend who committed suicide following a confrontation with his spouse.  The other in-service incident was when the Veteran reported confronting people who were vandalizing his car, at which time the Veteran shot one of the perpetrators.  The examiner listed each of the diagnostic criteria for PTSD and explained why the Veteran met them.

A May 2007 VA outpatient medical report gave an assessment of alcohol abuse and possible mood disorder secondary to substance abuse.  A second May 2007 VA outpatient medical report gave a diagnosis of depressive disorder, not otherwise specified.

A June 2007 private psychological evaluation gave diagnoses of PTSD and major depressive disorder, recurrent, moderate.  The examiner stated that the Veteran reported

first feeling depressed subsequent to his back injury and the suicide of his sergeant. . . It is evident that the synthesis of these multiple psychosocial stressors, physical problems and psychological despair, led to his depression.  The genesis of the depression was clearly linked to his injuries and trauma while in the Army.

The examiner stated that the Veteran's previous diagnoses of schizophrenia were "not supported by signs and symptoms."

A June 2007 VA outpatient medical report included a PTSD screen.  The Veteran reported having nightmares about frightening experiences, but denied all other PTSD indication symptoms.  The PTSD screening was negative.  A second June 2007 VA outpatient medical reported dated the same day gave an assessment of depression, history of substance abuse, and schizophrenia.

An October 2010 VA PTSD examination report stated that the Veteran's claims file had been reviewed.  After a review of the Veteran's reported history and a mental status examination, the diagnosis was major depression, recurrent, moderate.  The examiner stated that "[t]he Veteran does not meet the DSM-IV diagnostic criteria for [PTSD].  Although he experienced a traumatic event of having a person who he felt close with commit suicide while in the service, he does not meet the re-experiencing or avoidance criteria necessary for a PTSD diagnosis"

The preponderance of the medical evidence of record does not show that the Veteran has a current diagnosis of PTSD.  The Veteran's service treatment records are negative for any diagnosis of PTSD.  The medical evidence of record includes numerous psychiatric diagnoses since the Veteran's separation from military service.  Of these diagnoses, only the July 2005 and June 2007 private psychological evaluations gave diagnoses of PTSD.  The June 2007 evaluation gave a diagnosis of PTSD, but did not discuss why the Veteran met the various PTSD criteria, nor did it link the diagnosis to an in-service stressor.  While the report did discuss the Veteran's claimed in-service suicide stressor, the report only stated that this traumatic experience was related to the Veteran's depressive disorder, it did not discuss any relationship with his PTSD.  Accordingly, the Board assigns low probative weight to the June 2007 private psychological evaluation.

The July 2005 private psychological evaluation is far more complete, and discussed the Veteran's diagnosis and stressors in great detail.  This report is, however, the only medical evidence of record which specifically explained why the Veteran met the criteria for a diagnosis of PTSD.  In contrast, the October 2010 VA PTSD examination report provided a similarly thorough evaluation of the Veteran's psychiatric disorder and concluded that a diagnosis of PTSD was not warranted specifically because the Veteran did not meet the re-experiencing or avoidance criteria.  This directly contradicts the findings made by the July 2005 private psychological evaluation.  As the Board finds each of these examinations to be worthy of high probative value, the conflict must be resolved by the remainder of the medical evidence of record.  Most significantly, in the June 2007 VA outpatient medical report, the Veteran himself specifically denied experiencing three of the four factors required to produce a positive PTSD screen.  This report was dated only two days after the June 2007 private psychological evaluation, which gave a diagnosis of PTSD.  Accordingly, the June 2007 VA outpatient medical report provides evidence that the Veteran did not meet the criteria for a diagnosis of PTSD.  As such, the preponderance of the medical evidence of record does not show that the Veteran has a current diagnosis of PTSD.

The Board has also considered whether service connection would be warranted for PTSD at any point during the period on appeal, based on the July 2005 and June 2007 diagnoses.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a current disability exists if the diagnosed disability is present at the time the claim is filed or during the pendency of the claim, even if the disability resolves prior to adjudication).  However, the medical evidence of record shows that the Veteran's psychiatric disorder was not felt to warrant a diagnosis of PTSD in VA outpatient medical reports date in February 1998, May 2000, October 2003, December 2003, March 2004, May 2007, and June 2007.  Accordingly, the preponderance of the medical evidence of record does not show that the Veteran's psychiatric disorder was properly diagnosed as PTSD at any point during the period on appeal.

The Veteran's statements alone are not sufficient to prove that he has a current diagnosis of PTSD.  Medical diagnosis and causation of psychiatric disorders involve questions that are beyond the range of common experience and common knowledge and require the special knowledge and experience of a trained physician.  As he is not a physician, the Veteran is not competent to make a determination that he has a current diagnosis of PTSD.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the United States Court of Appeals for Veterans Claims' interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  In this case, the preponderance of the medical evidence of record does not show that the Veteran has a current diagnosis of PTSD for VA purposes.  38 C.F.R. § 4.125.  As such, service connection for PTSD is not warranted.

Finally, the Board notes that the Veteran has received numerous diagnoses of psychiatric disorders other than PTSD.  In this regard, service connection for major depression was granted by a December 2010 rating decision.  Mood disorders are evaluated under the same rating schedule criteria as anxiety disorders.  38 C.F.R. § 4.130 (2010).  As the symptoms manifested by mood disorders and anxiety disorders are very similar, any anxiety disorder symptomatology that does exist will likely already be compensated for by the Veteran's service-connected mood disorder.  See 38 C.F.R. § 4.14 (2010).

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the medical evidence of record does not show that the Veteran has a current diagnosis of PTSD related to his military service, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.


REMAND

In October 2009, the Board remanded the claims of entitlement to service connection for a bilateral hip disorder and a bilateral knee disorder so that the Veteran could be provided with a VA medical examination to determine the etiology of any musculoskeletal bilateral knee and hip disorders found.  In accordance with the remand instruction, the Veteran was provided with a VA joints examination in October 2010.  The medical opinion provided in conjunction with that examination stated that the Veteran's bilateral hip and knee disorders were not related to military service, in part because "there is no evidence of hip or knee disorders on active duty."  This statement is incorrect.  The Veteran's service treatment records include three medical treatment records which include complaints of right knee symptoms.  A July 19, 1989 service treatment report stated that the Veteran complained of right knee pain for the previous four days.  After physical examination, the assessment was bruised knee.  A July 25, 1989 service treatment report stated that the Veteran complained of right knee pain for the previous ten days.  After physical examination, the assessment was rule out right retropatellar pain syndrome.  Finally, in a June 11, 1992 separation medical examination, the Veteran reported having a painful right knee after exertional exercise.  Accordingly, the Veteran's service treatment records do include evidence of a knee disorder during the Veteran's period of active military service.  As such, the evidence of record demonstrates that the October 2010 VA joints examination did not include a thorough review of the claims file, and as such it is inadequate.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).  RO compliance with a remand is not discretionary, and if the RO fails to comply with the terms of a remand, another remand for corrective action is required.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is remanded for the following actions:

1. The Veteran must be afforded a VA examination to ascertain the etiology of any musculoskeletal hip and knee disorders found.  The claims file must be provided to and reviewed by the examiner.  All tests or studies necessary to make this determination must be ordered.  Thereafter, based upon review of the service and post-service medical records, the examiner must provide an opinion as to whether any musculoskeletal hip and knee disorders found are related to the Veteran's period of military service or to a service-connected disability, to specifically include the Veteran's back disorder.  As part of this opinion, the examiner must specifically discuss the Veteran's documented in-service right knee complaints and discuss why those complaints are, or are not, related to any musculoskeletal hip and knee disorders found.  The examiner must also provide an opinion as to whether any musculoskeletal hip and knee disorders found has been aggravated by any service-connected disability, to specifically include the Veteran's service-connected low back disability.  The examiner must be advised that for the purposes of this examination, only musculoskeletal disorders are to be considered, as the examination is to determine the existence and etiology of lower extremity disorders other than radiculopathy related to the back disorder.  Any opinion provided must include an explanation of the basis for the opinion.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  The report must be typed.

2. The RO must notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3. The RO must then readjudicate the claims and, thereafter, if any claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


